DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10 and 19 are objected because the claim recites of use of the term “a third set of the bits has a third number of bits different then the first and second sets of the bits” which is unclear. For purposes of examination, examiner will treat the claim to recite “a third set of the bits has a third number of bits different than the first and second sets of the bits”. Appropriate correction is required.
Response to Arguments
35 U.S.C 103
	Regarding independent claims 1, 10, and 19, Applicant argues that the Kirshenbaum fails to disclose “a third set of the bits has a third number of bits different then the first and second sets of the bits
	Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Kirshenbaum discloses the above limitations. Examiner interprets from Fig. 16 of Kirshenbaum, a subset of three hash digests #1606, #1604 and #1608 respectively. Here it is clear that the third digest #1608 consisting of 8 bits, is a different number of bits that #1606 and #1604 are consisted from. From the foregoing, Examiner maintains that Kirshenbaum discloses the above limitations. 
	Applicant’s arguments filed with respect to the rejection(s) of claims 1, 3-10, 12-19, 21-23 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Chen (U.S Pub # 20150110099).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-10, 12-14, 16, 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum (U.S Pub # 20090037500) in view of Constantinescu (U.S Pub # 20110258161) and in further view of Chen (U.S Pub # 20150110099).
With regards to claim 1, Kirshenbaum discloses a method of backing up data in a storage node, comprising: 
receiving a request for determining whether a data chunk is backed up, the request comprising a hash value associated with the data chunk, the hash value comprising bits ([0030] hash digest to request whether the data store already has a particular data item (e.g., a chunk). [0154] a digest that has 16 bytes (128 bits)), a third set of the bits has a third number of bits different then the first and second sets of the bits (Fig. 16 #1608 [0155] 8 bit length differs from #1604 and #1606 in Fig. 6);
determining a first identifier of a backup node associated with the data chunk based on a first set of the bits ([0154] one subset 1602 of the 16-byte is used for identifying the index slice that will contain the index entry for the node corresponding to a particular digest); 
in response to the first identifier matching a second identifier of the storage node, determining a file identifier of an index file associated with the data chunk based on a second set of the bits, the index file specifying a mapping between the hash value and a storage address of the data chunk ([0154] the sub-portion 1604 of the subset of the digest is used to identify one of the index slice files. [0160] the sub-portion 1604 is used to map to a particular index slice file); 
determining a location, in the index file, associated with the hash value based on a third set of the bits ([0155] each index slice file contains multiple rows. A second sub-portion of the digest subset is used for identifying a row from among the rows in the index slice file. Additionally a third sub-portion of the digest subset is used for identifying one of the slots in the row); and 
in response to the index file storing the mapping at the location, sending an indication that the data chunk has been backed up ([0035] to retrieve a chunk, the client provides a digest to the server computer, and the server computer responds with the corresponding chunk); and 
in response to the index file not storing the mapping at the location, sending an indication that the data chunk is not backed up ([0035] send an indication that the server does not have the chunk).
Kirshenbaum does not disclose however Constantinescu discloses:
receiving the data chunk to back up the data chunk ([0028-0029] if a corresponding hash doesn’t exist, sent new data chunks).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the storage system of Kirshenbaum by the backup system of Constantinescu to backup data chunks that have not been backed up yet at the destination.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable a data restore from the backup copy if the primary copy data is lost (Constantinescu [0002]).
	Chen discloses:
wherein the bits comprise of at least three sets of bits, and wherein a first set of the bits has a first number of bits, a second set of the bits has a second number of bits greater than the first set of the bits ([0095] bit length of the first hash operation and second hash operation may be different, and a bit length of the second hash operation may be greater than a bit length of the first hash operation).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Kirshenbaum and Constantinescu by the system of Chen to utilize different sized sub-hashes to identify files.
	One of ordinary skill in the art would have been motivated to make this modification in order to implement a second hash operation with a bit length greater than a bit length of a first operation (Chen [0010]).
Claims 10 and 19 correspond to claim 1 and are rejected accordingly.
With regards to claim 3, Kirshenbaum further discloses:
wherein the location in the index file is determined based on the third set of the bits, wherein the index file is determined based on the second set of bits ([0154-0155] first and second sub-portions of the hash digest).
	Kirshenbaum does not disclose however Constantinescu discloses:
receiving the data chunk ([0029] data chunks sent from the first data site to the second data site); 
storing the data chunk in the storage node ([0029] for storage in the second data site);
storing the storage address of the data chunk in association with the hash value at the location in the index file ([0029] a hash is generated for each of the new data chunks. Each hash is added to the hash table at the second data site).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the storage system of Kirshenbaum by the backup system of Constantinescu to backup data chunks that have not been backed up yet at the destination.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable a data restore from the backup copy if the primary copy data is lost (Constantinescu [0002]).
	Claims 12 and 21 correspond to claim 3 and are rejected accordingly.
With regards to claim 4, Kirshenbaum further discloses:
in response to the first identifier not matching the second identifier ([0044] if node is not found, its location will be set to “missing”).
Kirshenbaum does not disclose however Constantinescu discloses:
sending, to the backup node, a request comprising the hash value ([0028] check if a corresponding hash exists).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the storage system of Kirshenbaum by the backup system of Constantinescu to backup data chunks that have not been backed up yet at the destination.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable a data restore from the backup copy if the primary copy data is lost (Constantinescu [0002]).
	Claims 13 and 22 correspond to claim 4 and are rejected accordingly.
With regards to claim 5, Kirshenbaum further discloses:
determining the first identifier based on the first set of the bits and a first predetermined value, the first predetermined value being determined based on a number of storage nodes in a backup system ([0153] The actual size of the subset of the digest bits that is used can be set using a configuration parameter that is chosen based on an expected number of nodes in the data store and the size of available temporary storage).
Claims 14 and 23 correspond to claim 5 and are rejected accordingly.
With regards to claim 7, Kirshenbaum further discloses:
wherein determining a file identifier of an index file associated with the data chunk comprises: determining the file identifier based on the second set of the bits and a second predetermined value, the second predetermined value being determined based on a number of index files in the storage node ([0156] The 3 -bit portion 1604 of the digest is used to select one of these eight index slice files).
Claim 16 corresponds to claim 7 and is rejected accordingly.
With regards to claim 9, Kirshenbaum further discloses:
wherein determining the location, in the index file, associated with the hash value comprises: converting the third set of the bits; and determining the location based on the converted value of the third set of the bits and a number of entries in the index file that are available to store mapping ([0160] after mapping to a particular row within the index slice file, taking another sub-portion of a received digest to see if there is a match of slots within the mapped row. where each row contains a fixed number of slots and each slot contains a page number and a check block ).
Claim 18 corresponds to claim 9 and is rejected accordingly.
Claims 6, 8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum (U.S Pub # 20090037500) in view of Constantinescu (U.S Pub # 20110258161) and in further view of Chen (U.S Pub # 20150110099) and Kumar (U.S Pub # 20130318051).
With regards to claim 6, Kirshenbaum does not disclose however Kumar discloses:
determining the first identifier by a logic AND operation on a first binary string representing the first set of the bits and a second binary string representing the first predetermined value ([0181-0182] AND gate for comparing hash values).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Kirshenbaum, Constantinescu and Chen by the deduplication system of Kumar to determine if a hash value of a data chunk already exists in storage.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify an already stored on the storage system (Kumar [0009]).
	Claim 15 corresponds to claim 6 and is rejected accordingly.
With regards to claim 8, Kirshenbaum does not disclose however Kumar discloses:
determining the file identifier by a logic AND operation on a third binary string representing the second set of the bits and a forth binary string representing the second predetermined value ([0181-0182] AND gate for comparing hash values).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Kirshenbaum, Constantinescu and Chen by the deduplication system of Kumar to determine if a hash value of a data chunk already exists in storage.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify an already stored on the storage system (Kumar [0009]).
	Claim 17 corresponds to claim 8 and is rejected accordingly.
Conclusion
                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166